Citation Nr: 1036446	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  01-07 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the character of the appellant's discharge from military 
service is a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The appellant served on active duty from December 1987 to 
December 1988.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The appellant 
presented testimony at a Board hearing in March 2003.  A 
transcript of the hearing is associated with the appellant's 
claims folder.  This matter was remanded on prior occasions.  

The Board notes that additional evidence has been received from 
the appellant subsequent to the most recent supplemental 
statement of the case.  However, the appellant's representative 
has waived preliminary RO review of the new evidence. 


FINDING OF FACT

The appellant was discharged from service was due to willful and 
persistent misconduct; the appellant was not insane at the time 
of the offense for which he was discharged.  


CONCLUSION OF LAW

The character of the appellant's discharge from military service 
is a bar to the award of VA benefits.  38 U.S.C.A. § 5303 (West 
2002); 38 C.F.R. §§ 3.1(d), 3.12 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA), which has been codified at 38 U.S.C.A.  §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Under the VCAA, VA has a duty to 
notify the appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

Pursuant to the Board's August 2003 remand, the appellant was 
furnished appropriate notice by letter in April 2004.  The letter 
notified the appellant of his responsibilities and those of VA in 
obtaining evidence.  The letter also notified the appellant of 
the type of evidence necessary to substantiate his claim.  
Although the notice was not furnished prior to the initial denial 
of his claim, the notice has been followed by numerous 
readjudications by the RO over subsequent years.  The Board finds 
that proper notice has been furnished to the appellant.  

Further, various actions have been directed by the Board in prior 
remands to ensure that all pertinent evidence has been obtained 
and considered.  No additional assistance is necessary and the 
Board may now proceed with appellate review.

Analysis

The appellant is seeking to be declared eligible for VA benefits.  
When a person is seeking VA benefits, it first must be shown that 
the service member, upon whose service such benefits are 
predicated, has attained the status of veteran.  Holmes v. Brown, 
10 Vet. App. 38, 40 (1997).   'The term veteran means a person 
who served in the active military, naval or air service, and who 
was discharged or released therefrom under conditions other than 
dishonorable.'  38 U.S.C.A. § 101(2).  A discharge issued under 
honorable conditions is binding on VA.  38 C.F.R. 
§ 3.12(a).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars found at 
38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory 
bars listed in 38 C.F.R. § 3.12(d).  

In accordance with 38 C.F.R. § 3.12(a), if a former service 
member did not die in service, pension, compensation, or 
dependency and indemnity compensation is not payable unless the 
period of service on which the claim is based is terminated by 
discharge or release under conditions other than dishonorable.  
(38 U.S.C § 101(2)).  A discharge under honorable conditions is 
binding on VA as to character of discharge.

In accordance with 38 C.F.R. § 3.12(b), a discharge or release 
from service under one of the conditions specified in this 
section is a bar to the payment of benefits unless it is found 
that the person was insane at the time of committing the offense 
causing such discharge or release unless otherwise specifically 
provided.  (38 U.S.C. § 5303(b)).  Benefits are not payable where 
the former service member was discharged or released under one of 
the following conditions: (1) As a conscientious objector who 
refused to perform military duty, wear the uniform, or comply 
with lawful order of competent military authorities; (2) by 
reason of a sentence of general court-martial; (3) resignation of 
an officer for the good of the service; (4) as a deserter; (5) as 
an alien during a period of hostilities where it is affirmatively 
shown that the former service member requested his or her 
release; (6) by reason of a discharge under other than honorable 
conditions issued as a result of AWOL for a continuous period of 
at least 180 days.  38 C.F.R. § 3.12(c).

38 C.F.R. § 3.12(d) provides that a discharge or release because 
of one of the following offenses is considered to have been 
issued under dishonorable conditions: acceptance of undesirable 
discharge in lieu of trial by general court-martial; mutiny or 
spying; offense involving moral turpitude (this includes, 
generally, conviction of a felony); willful and persistent 
misconduct; and homosexual acts involving aggravating 
circumstances and other factors affecting the performance of 
duty.  A discharge or release because of willful and persistent 
misconduct will be considered to have been issued under 
dishonorable conditions.  Willful and persistent misconduct 
includes a discharge under other than honorable conditions, if it 
is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor offense 
will not, however, be considered willful and persistent 
misconduct if service was otherwise honest, faithful and 
meritorious.  38 C.F.R. § 3.12(d).

An honorable discharge or discharge under honorable conditions 
issued through a board for correction of records established 
under authority of 10 U.S.C. § 1552 is final and conclusive on 
VA.  The action of the board sets aside any prior bar to benefits 
imposed under paragraph (c) or (d) under this section.  38 C.F.R. 
§ 3.12(e).

A discharge or release from service under one of the conditions 
specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits 
unless it is found that the person was insane at the time of 
committing the offense.  38 C.F.R. § 3.12(b).  According to 38 
C.F.R. § 3.354(a), definition of insanity, an insane person is 
one who, while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or less 
prolonged deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the community 
to which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs of 
the community in which he resides.  38 C.F.R. § 3.354(b) provides 
when a rating agency is concerned with determining whether a 
appellant was insane at the time he committed an offense leading 
to his court-martial, discharge or resignation (38 U.S.C. § 
5303(b)), it will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition in paragraph (a) of this section.

In this case, most of the pertinent facts are not in dispute.  
The appellant had active duty service which concluded with a 
discharge characterized as "other than 
Honorable" due to misconduct.  The misconduct was identified as 
drug abuse (use).  He was notified of pending administrative 
separation action by reason of misconduct; and was discharged as 
such in December 1988.  

At the veteran's March 2003 Board hearing, he contended that he 
witnessed a horrific incident involving the death of one of his 
friends.  He argued that he was unable to deal with it; and that 
he began using drugs as a means of self-medication.  He explained 
that his friend fell out to sea and was never found; and that the 
incident "numbed my brain."  He also testified that he reported 
to psychiatrists that he was having periods of unconsciousness, 
cold sweats, and flashbacks.  He contends that he "should have 
been given a medical discharge."  

The veteran testified that he was detained in a penitentiary for 
45 days as a result of his drug abuse; and that he wasn't allowed 
to receive treatment at that time.  The veteran believed that the 
45 days would be the extent of his punishment.  He apparently 
believed (or was led to believe) that if he did not contest his 
discharge through a court martial, he would be given an 
administrative discharge and allowed to get VA treatment for his 
drug abuse.  He contends that he would have contested the 
discharge and explained the reason for his drug use; but he was 
promised VA treatment if he did not contest it.  

The Board views the appellant's use of cocaine during service as 
willful and persistent misconduct.  The Board does not believe it 
reasonable to label such action as a minor offense.  Moreover, 
the appellant's own statements and testimony clearly indicate 
that this was not a one-time use of drugs.  Much of the 
appellant's argument has been that he was self-medicating.  Other 
statements made by the appellant are to the effect that he was 
caught the third time he used drugs.  Under the circumstances, 
the Board finds that the appellant's use of drugs constituted 
willful and persistent misconduct.  As such, his discharge under 
conditions other than honorable constitutes a bar to VA benefits.  
38 C.F.R. § 3.12(d). 

The Board now turns to consideration of whether the appellant was 
insane at the time of the offense. 

The Board notes that the service treatment records fail to show 
any evidence that the veteran witnessed any horrific accident or 
that he was self medicating in any way.  Service records reveal 
that drug testing was positive in May or June 1988.  A physical 
examination was conducted in July 1988.  At that time, the 
appellant completed a Report of Medical History in which he 
denied experiencing periods of unconsciousness; nervous trouble 
of any sort; loss of memory or amnesia; depression or excessive 
worry; frequent trouble sleeping; and dizziness or fainting 
spells.  Significantly, the appellant's psychiatric status at 
that time was clinically evaluated as normal.  The July 1988 
examination report is highly significant in that it shows that 
neither the appellant nor trained medical examiners were of the 
opinion that the appellant was insane during the pertinent time 
period.  This contemporaneous evidence of the appellant's mental 
status in 1988 is persuasive and the Board finds that the 
appellant was not insane at the time of the offense.  

The Board acknowledges the volumes of medical evidence the 
appellant has submitted that reflect his psychological 
disabilities.  Some of the medical evidence suggests mental 
illness within a few years of discharge from service.  Other 
evidence documents ongoing psychiatric illness over subsequent 
years.  However, it is the time period that the offense was 
committed that is relevant in terms of determining whether the 
appellant was insane.  

The appellant has also advanced several arguments regarding the 
circumstances of his discharge, suggesting that he did not fully 
realize what the ramifications of the discharge would be.  The 
Board has carefully reviewed the claims file.  A November 1988 
document explains that the appellant tested positive for cocaine 
and that he would be discharged for wrongful use of a controlled 
substance.  It states that the appellant was afforded all of his 
legal rights including the right to consult with counsel (which 
he waived).  It states that the appellant acknowledged that if 
separation is approved, that characterization of service may be 
under other than honorable conditions.  It states that the 
appellant did not desire to make a written statement.  It also 
states that the appellant is psychologically dependent on drugs; 
but not in need of detoxification.  

The Board notes (and the appellant has admitted) that the 
appellant has attempted to change the characterization of his 
discharge on numerous occasions.  Most notably, in February 1999, 
the Department of the Navy reviewed the appellant's application 
and found no existence of error or injustice.  

For the reasons set forth above, the Board finds that the 
appellant's discharge from military service is a bar to the award 
of VA benefits.  




ORDER

The appeal is denied.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


